19-3306
Ramsey v. Commissioner of Social Security

                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.



        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York on the
30th day of October, two thousand twenty.

Present:        ROSEMARY S. POOLER,
                RAYMOND J. LOHIER, JR.,
                WILLIAM J. NARDINI,
                            Circuit Judges.

_____________________________________________________

LAUREL M. RAMSEY,

                                 Plaintiff-Appellant,

                         v.                                                  19-3306-cv

COMMISSIONER OF SOCIAL SECURITY,

                        Defendant-Appellee.
_____________________________________________________

Appearing for Appellant:         James P. Ratchford, Buffalo, NY.

                                 Lewis L. Schwartz, Buffalo, NY (on the brief).

Appearing for Appellee:          Peter W. Jewett, Special Assistant United States Attorney (Ellen E.
                                 Sovern, Regional Chief Counsel – Region II Office of the General
                                 Counsel, Social Security Administration, on the brief), for James
                                 P. Kennedy, Jr., United States Attorney for the Western District of
                                 New York, Buffalo, NY.
       Appeal from the United States District Court for the Western District of New York
(Foschio, M.J.).

     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of said District Court be AFFIRMED.

        Appellant Laurel M. Ramsey appeals from a final judgment entered on August 29, 2016
by the United States District Court for the Western District of New York (Foschio, M.J.),
affirming an administrative law judge’s (“ALJ’s”) August 5, 2016, denial of Ramsey’s
application for Social Security disability insurance benefits. The ALJ concluded that Ramsey
was not disabled. We assume the parties’ familiarity with the underlying facts, procedural
history, and specification of issues for review.

        “When deciding an appeal from a denial of disability benefits, we focus on the
administrative ruling rather than the district court’s opinion.” McIntyre v. Colvin, 758 F.3d 146,
149 (2d Cir. 2014) (citation and interal quotation marks omitted). In doing so, we consider
whether “there is substantial evidence, considering the record as a whole, to support the
Commissioner’s decision and if the correct legal standards have been applied.” Shaw v. Chater,
221 F.3d 126, 131 (2d Cir. 2000). Substantial evidence “means such relevant evidence as a
reasonable mind might accept as adequate to support a conclusion.” Richardson v. Perales, 402
U.S. 389, 401 (1971) (citation and internal quotation marks omitted). This is a “very deferential
standard of review—even more so than the clearly erroneous standard.” Brault v. Soc. Sec.
Admin., Comm’r, 683 F.3d 443, 448 (2d Cir. 2012) (internal quotation marks omitted). Notably,
if the evidence “is susceptible to more than one rational interpretation, the Commissioner’s
conclusion must be upheld.” McIntyre, 758 F.3d at 149.

        Ramsey argues that the ALJ erred in concluding that Ramsey maintained a Residual
Functional Capacity (“RFC”) to perform certain sedentary jobs. We disagree. The ALJ properly
considered the medical opinions in the record, explaining how much weight he gave to each and
why he did so. We have warned ALJs not to substitute their lay judgment for “competent
medical opinion,” Rosa v. Callahan, 168 F.3d 72, 79 (2d Cir. 1999) (internal citation and
quotation marks omitted), but here the ALJ did not attempt to forge his own medical opinions
based on raw data or reject diagnoses provided by medical professionals. The ALJ accurately
summarized medical notes and opinions describing, inter alia, that Ramsey had full flexion and
extension in her lumbar spine, had no difficulty dressing herself or getting on and off medical
examination tables, demonstrated a normal gait, and was often not giving her full effort during
examination. To the extent the ALJ discounted portions of medical opinions, he provided
sufficient reason for doing so, citing contradictory notes or other medical opinions. See Veino v.
Barnhart, 312 F.3d 578, 588 (2d Cir. 2002) (noting that it is “within the province of the ALJ to
resolve” conflicting findings). Indeed, the ALJ occasionally deviated from consultative
examiners’ recommendations to decrease Ramsey’s RFC based on other evidence in the record,
exemplified by the ALJ’s determination that Ramsey should not interact with the public. The
ALJ committed no error by determining the scope of Ramsey’s RFC because that is his
responsibility. See 20 C.F.R. § 404.1527(d)(2) (explaining that the Commissioner has the “final
responsibility” for determining, inter alia, a claimant’s RFC); Schaal v. Apfel, 134 F.3d 496, 504




                                                 2
(2d Cir. 1998) (“It is for the SSA, and not this court, to weigh the conflicting evidence in the
record.”).

        Ramsey argues that the Appeals Council failed to properly consider new evidence
submitted after the ALJ’s decision, namely the March 2017 treatment notes of Dr. Jeffrey Lewis,
purported to be a treating physician. As an initial matter, we disagree that Dr. Lewis’s opinion
was entitled to the level of deference provided to treating physicians. See 20 C.F.R.
§ 404.1527(c)(2) (explaining that more weight is given to the opinions of “treating sources”). Dr.
Lewis saw Ramsey only once prior to the ALJ’s decision, and Ramsey eventually chose to
pursue surgical treatment with Dr. Anthony Leone. Dr. Lewis did not have an “ongoing
treatment relationship” with Ramsey during the relevant period. 20 C.F.R. § 404.1527(c)(2); see
also Arnone v. Bowen, 882 F.2d 34, 40-41 (2d Cir. 1989) (explaining that a doctor was not a
treating physician because he did not have an “ongoing physician-treatment relationship” with
the claimant during the period of alleged disability). Therefore, the Appeals Council did not need
to engage in an explicit analysis of the factors we laid out in Burgess v. Astrue, 537 F.3d 117,
129 (2d Cir. 2008).

         Even assuming that the Appeals Council committed legal error by refusing to consider
the new evidence reflected in Dr. Lewis’s notes, after reviewing the entire administrative record,
we remain convinced that the Appeals Council would reach the same conclusion after
considering the new evidence. Although Dr. Lewis’s notes suggested Ramsey “did not improve
at all from” her 2014 surgery and “has been getting progressively worse since the surgery,” he
also noted that Ramsey “had a recent fall,” Admin. R. at 11— outside of “the period on or before
the date of the hearing decision,” 20 C.F.R. § 416.1470(a)(5)—“which aggravated her pain
severely,” Admin. R. at 11. Accordingly, Dr. Lewis’s March 2017 physical examination likely
did not bear on Ramsey’s limitations for the disability period. The ALJ also considered other
evidence of the matters described in Lewis’s notes, and remand is not required if the improperly
“excluded evidence [was] essentially duplicative of evidence considered by the ALJ.” Zabala v.
Astrue, 595 F.3d 402, 409 (2d Cir. 2010).

      We have considered Ramsey’s remaining arguments and find them to be without merit.
Accordingly, the judgment of the district court hereby is AFFIRMED.


                                                      FOR THE COURT:
                                                      Catherine O’Hagan Wolfe, Clerk




                                                 3